IN THE
                                   TENTH COURT OF APPEALS

                                            No. 10-14-00316-CR

STANLEY YARBOROUGH,
                                                                                  Appellant
    v.

THE STATE OF TEXAS,
                                                                                  Appellee



                                     From the 12th District Court
                                        Walker County, Texas
                                        Trial Court No. 23,744


                                                    ORDER


           Counsel for Stanley Yarborough filed an Anders1 brief on September 30, 2015. He

requests an extension of time of 30 days so that Yarborough could file a response to the

Anders brief.

           By its own procedure, the Court allows a defendant an initial 30 days to file a

response to an Anders brief. Thus, no motion, at this time is necessary. Accordingly,

1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
Yarborough’s “Motion to Extend Time to File Appellant’s Brief” is denied without

prejudice to filing another motion later, if necessary.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed October 15, 2015




Yarborough v. State                                                        Page 2